DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The November 16, 2021 Amendment has been entered. Claims 9 and 16 have been amended and incorporated into amended Claims 1 and 11. Claims 1 and 11 have also been amended to specify that the electrolyte is “a gas-tight electrolyte” between the anode and the cathode. Claims 8, 13, 14, and 20 have been amended to clarify the claim language.
	Support for the Amendment is provided by the Applicant’s original disclosure, including ¶ [294] and ¶ [007]-[010].
Response to Arguments
	The Applicant’s arguments and remarks received November 16, 2021 (“Remarks”) traversing the August 17, 2021 Non-Final Rejection (“Non-Final Rejection”) have been fully considered.
Claim Rejections - 35 U.S.C. § 112 
	Regarding the rejection of Claims 8, 13, 14, and 20 under 35 U.S.C. § 112 as being indefinite, the Applicant contends the Amendment overcomes the rejection. Remarks at 6. The Amendment is persuasive and the rejection is withdrawn.
Claim Rejections - 35 U.S.C. § 102 
	Regarding the rejection of Claims 1, 5-8, 10-14, and 17-20 under 35 U.S.C. 102 as being anticipated by U.S. Patent Publication No. 2003/0235738 by Zheng ("Zheng"), 
Claim Rejections - 35 U.S.C. § 103 
	Regarding the rejection of Claims 2, 9, 15, and 16 under 35 USC § 103 as being unpatentable over Zheng, the Applicant’s arguments have been fully considered. It is respectfully submitted that the arguments, in part, are not persuasive. However, new grounds of rejection are asserted below in view of the amended claim language and the Applicant’s arguments are accordingly moot.
	The Applicant contends that amended Claims 1 and 11 both require an electrochemical reactor in which the electrolyte has no fluid passages of any kind (gas-tight) and where the interconnect has no fluid-dispersing element. Remarks at 7. The Applicant contends that Zheng does not teach the claimed structure, and that Zheng teaches away from the claimed structure having no fluid-dispersing element. 
	To support this argument, first the Applicant asserts that Zheng disparages and teaches away because Zheng states that the prior art, which comprises fuel cells having a "monolithic design is made from electrolyte materials with flow channels for fuel and air" has "several deficiencies, including high operating temperature (because of the thick anode or cathode layers), high use of expensive materials (mostly of Ni/JYSZ or LSM, which are also used as the substrates), high fabrication cost, poor system integration and heavy fuel cell stacks." Zheng at ¶ [0028]. The Applicant also notes that Zheng states "Only by integrating the substrate layer with the interconnect layer can these deficiencies be overcome." Zheng at ¶ [0028]. Remarks at 7-8. Second, the 
	While the Applicant’s position is acknowledged, it is respectfully submitted that the argument not persuasive. First, it is noted that the various deficiencies of the prior art highlighted by the Applicant’s argument are not all attributed by Zheng to the channeled electrolyte of U.S. Patent No. 5,770,326 to Limaye (“Limaye”). Instead, ¶ [028] teaches the deficiencies of various embodiments of the prior art. With respect to Limaye specifically, Zheng states (i) “Electrolyte is one of the more expensive materials used in making fuel cells and the Limaye technique would be very costly;” (ii) “The Limaye approach also requires coating on the inside, which according to the teachings of Riley is not simple or reliable;” (iii) and “The method of fabricating the electrode layers, by coating and deposition, is more involved than the present invention.” Zheng at ¶ [028].
	While Zheng ¶ [028] lists several deficiencies of the Limaye design, Zheng also notes a benefit stating “The advantage of Limaye's monolithic cell is that thermal incompatibilities are reduced.” Improved thermal compatibility in a monolithic cell is not an insignificant advantage given the high operating temperature of many fuel cells and the thermal expansion differences of the various layers of a fuel cell. Accordingly, one of ordinary skill reading Zheng ¶ [028] would have understood the design of Limaye to provide beneficial design from a thermal compatibility standpoint, while at the same time 
	With respect to the remaining claims, the Applicant relies on the arguments addressed above pertaining to Zheng, and further contends that Zheng does teach a gas-tight electrolyte as now required by the amended claims. With respect to the claim language “gas-tight,” the Applicant states “present claims 1 and 11 both disclose an electrochemical reactor in which the electrolyte has no fluid passages of any kind (gas-tight) and where the interconnect has no fluid-dispersing element.”
	In view of the Applicant’s remarks, and the Applicant’s disclosure where the electrolyte does not comprise gas channels, fluid passages, or other fluid dispersing element, the claim language “gas-tight” is interpreted to exclude an electrolyte structure that comprises gas channels, fluid passages, or other fluid dispersing element. In view of this portion of the amendment, the Applicant’s argument that Zheng does not disclose a gas-tight electrolyte is persuasive and the rejection is withdrawn. 
are asserted below in view of the amended claim language.
Prior Art
	U.S. Patent Application Publication No. 2018/0019493 to Jakus et al. (“D1”).
Claim Interpretation
	The 35 U.S.C. § 112(f) interpretation of the claim language “fluid dispersing element” is maintained herein. See August 17, 2021 Non-Final Rejection at 4.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D1.

	Regarding Claim 1, D1 discloses an electrochemical reactor comprising at least one unit (abstract, solid oxide fuel cell, Fig. 1, unit cell including anode 102 electrolyte 108 and cathode 104), wherein the unit comprises an interconnect (Fig. 2, interconnects 204 sandwiching cell 202), an anode, a cathode (Fig. 1, anode 102, cathode 104), and a gas-tight electrolyte (electrolyte 108) between the anode and the cathode (as shown by Fig. 1), wherein the unit has a thickness of no greater than 1 mm and said interconnect comprises no fluid dispersing element.  The electrolyte 108 is “gas-tight” as 

    PNG
    media_image1.png
    528
    254
    media_image1.png
    Greyscale

Figure 1 D1 illustrating anode 102, cathode 104 and electrolyte 108 forming a stacked cell
	Regarding Claim 4, D1 further discloses the reactor of claim 1, wherein the at least one unit comprises at least one barrier layer (Fig. 1, anode transition film 110, cathode transition film 112) between the electrolyte and either the anode or the cathode. The transition films of D1 are barrier layers as claimed because they comprise the same structure claimed, configured as claimed, and inhibit unwanted chemical reactions between the electrolyte film and the electrodes. D1 at ¶ [0044].   
	Regarding Claim 5, D1 further discloses the reactor of claim 1, wherein the unit is planar (as shown by Fig. 1 and Fig. 2).  
	Regarding Claim 6, D1 further discloses the reactor of claim 1 is a solid oxide fuel cell (abstract).
	Regarding Claim 7, D1 further discloses the reactor of claim 1 wherein the electrolyte is an oxide ion conducting electrolyte. D1 at ¶ [0043] (“electrolyte film 108 in 
	Regarding Claim 8, D1 further discloses the reactor of claim 1, wherein multiple units are stacked in the reactor such that electrical current flow is perpendicular to the major face of electrolyte (as shown by Fig. 1 where ions are conducted from anode to cathode perpendicular to the major face of electrolyte 108). 
	Regarding Claim 10, D1 further discloses the reactor of claim 1, wherein said anode or cathode or both comprise fluid dispersing components or fluid channels (Fig. 1, anode 102, cathode 104, channels between fibers 101, see also ¶ [0039]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 11-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over D1.

	Regarding Claim 2, D1 does not specifically state wherein the unit has a thickness of no greater than 500 microns.  However, D1 does teach that “[t]he cast solid films can be quite thin--on the order of the average diameter of the particles in the composition from which they are made--with substantially uniform thicknesses;” the individual films can be as thin as 5 µm; and some embodiments have layers of no greater than 10 µm thick. D1 at ¶ [0021].

	Regarding Claim 3, D1 does not expressly state wherein the unit has a thickness of no greater than 100 microns.  However, similarly to the assertions made with respect to Claim 2, it would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have selected a thickness of each layer of the unit cell from the range of thicknesses taught by D1 such that the total thickness of the cell was within the claimed range of no greater than 100 microns. For example, the embodiment wherein the individual films in the solid oxide fuel cell are at most 10 µm thick would comprise a unit cell within the claimed thickness range. The motivation for selecting this thickness from the range of claimed thicknesses taught by D1 would have been to simply utilize a thickness suitable for a solid oxide fuel cell of the invention of D1 as expressly taught by D1.
	Regarding Claim 11, D1 further discloses an electrochemical reactor comprising an anode, cathode, gas-tight electrolyte, and interconnect wherein the interconnect has no fluid dispersing element each as discussed above with respect to Claim 1. 

	However D1 does disclose that the individual layers of the fuel cell may be made very thin, and in some embodiments, may be no greater than 5 microns thick. D1 at ¶ [0021].
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have selected a thickness for the anode and cathode and electrolyte within the claimed range such that the anode is no greater than 50 microns in thickness, a cathode no greater than 50 microns in thickness, and a gas-tight electrolyte no greater than 10 microns in thickness, such as where each layer is 5 microns thick. The motivation for doing so would have been to simply select a workable range of thickness for each layer from the expressly taught thickness range of D1.
	Regarding Claims 12-15, modifying D1 as asserted above with respect to Claim 11 would have also resulted in (i) the reactor of Claim 12 wherein the anode has a thickness of no greater than 25 microns and wherein the cathode has a thickness of no greater than 25 microns; (ii) the reactor of Claim 13 wherein the anode or the cathode has a thickness of no greater than 15 microns; (iii)  the reactor of Claim 14 wherein the electrolyte has a thickness of no greater than 5 microns; and (iv) the reactor of Claim 15 wherein the reactor comprises an interconnect having a thickness in the range of from 100 nm to 100 microns.
Claim 17, D1 further discloses the reactor of claim 11, wherein said anode or cathode or both comprise fluid dispersing components or fluid channels (Fig. 1, channels between fibers 100 and 101 of anode and cathode respectively).  
	Regarding Claim 18, D1 further discloses the reactor of claim 11 is a solid oxide fuel cell (abstract).
	Regarding Claim 19, D1 further discloses the reactor of claim 11, wherein the electrolyte is an oxide-ion-conducting electrolyte. D1 at ¶ [0043].
	Regarding Claim 20, D1 further discloses the reactor of claim 11, wherein the anode, the cathode, and the electrolyte are planar and wherein electrical current flow is perpendicular to the major face of electrolyte. D1 at Fig. 1 and ¶ [0043].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this 

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729

                                                                                                                                                                                                  
/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729